Citation Nr: 1455633	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  09-36 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to April 2003.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran and his spouse provided testimony during a hearing before the undersigned at the RO in July 2010; a transcript is of record.  The Board remanded this issue in February 2014.  The file is now entirely contained in VA's electronic processing systems.  


FINDINGS OF FACT

The Veteran has had chronic sleep problems including snoring and disrupted breathing since service, which were eventually diagnosed as sleep apnea.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board previously remanded this matter for another medical opinion with consideration of the lay statements by the Veteran and his spouse regarding his chronic sleep problems that began in and have continued since service, despite the negative sleep study results in service after a diagnosis of probable sleep apnea in September 2002.  Although the available medical evidence doesn't show a diagnosis of sleep apnea using a sleep study until four years after service, these statements by the Veteran and his wife as to his observable symptoms are competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   These statements are also credible, as they have been internally consistent and are also generally consistent with his medical records during and after service.  For example, the Veteran continued to complain of sleep problems and was prescribed antidepressants for sleep at various times from 2004 to 2007, but he and his wife have consistently stated that these medications did not help his sleep problems.  

The July 2014 VA examiner also failed to consider or discuss these lay statements.  Instead, the examiner relied on the negative sleep study in 2002 and an absence of "records" or medical documentation of complaints regarding apneic symptoms between service and the 2007 sleep study that diagnosed sleep apnea.  As such, this opinion is also inadequate.  See Dalton v. Peake, 21 Vet. App. 23 (2007).

Nevertheless, the July 2014 VA examiner noted that a lack of "records" of apneic symptoms, which are episodes of disrupted breathing while asleep, between service and the 2007 sleep study was a reason that he believed the Veteran's current sleep apnea was not likely related to service.  This suggests that, if there were evidence of such episodes, then the current disability would be as likely as not related to service.  This is exactly what the Veteran and his wife have consistently stated throughout this appeal, and there is no reason to doubt their truthfulness.  Therefore, resolving doubt in the Veteran's favor, his sleep apnea was incurred in service, and service connection is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


